Moran, J. This action was brought to recover from appellee the rent of a house in which she lived with her husband. Tlie house was rented by the husband about the 1st of August, 1885, and it was occupied by appellee with her said husband till the date of his death, which occurred August 22, 1886. Appellee continued to reside in the house for a month after her husband’s deatn, and for that month she paid the rent, but refused to pay for the time during which her husband was living. The trial court held her not liable. The question is, whether rent of a house occupied by the family is a family expense within the meaning of Sec. 15, Chap. 68, R. S. This section of our statute is taken from the code of Iowa, and the construction given it by the courts of that State has come to us within the statute. Food, clothing, medicine, household and kitchen furniture, a piano, an organ, a lady’s watch and chain, all have been held to be within the statute, when such articles were shown to be provided for and actually used in the family. This court has held that a physician’s bill for services rendered to the husband in his illness, at his request, was a family expense, for which his wife was liable. Wolcott v. Hoffman, 30 Ill. App. 77. And the same was held by the Appellate Court of the Third District in the case of Cole v. Bentley, 26 Ill. App. 260. It would seem that a house to live in is about as essential to the existence and maintenance of the family as household furniture or cooking utensils, and that rent for the use of such a house might very fairly be regarded as an expense of the family. If any distinction exists between the fees of a physician to treat, the price of the medicine to administer to, and the rent of a building to shelter the family, it has not been pointed out, and we have failed to perceive it. We think the rent sued for was an expense of the family, and that appellee is liable therefor under the provisions of the statute cited, and for the error in denying appellant judgment for the amount of said rent the case must _be reversed and remanded for a new trial. Hever sed and rememded.